Title: General Orders, 18 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Tuesday May 18th 1779.
Parole Hackinsack—C. Signs Sullivan. Hammond.


The Officers are on no pretence to suffer the men to straggle from camp but are to keep them ready to march on the earliest notice.
Major Stevenson is appointed to relieve Coll Dabney in the superintendency of the hospitals in New-Jersey.
At a General Court Martial of the line whereof Colonel Gunby was President April 30th 1779—Thomas Carson, George Garnick and Thomas Cane of the 6th Virginia regiment; also James Johnston and William Hitchkock of Coll Gist’s regiment were tried for, “Breaking into and robbing the house of Mr Van Noorstrand an inhabitant, of a number of valuable articles, on the night of the 29th of March last” and found guilty of the charge exhibited against them being a breach of the 16th Article of the 13th Section of the Articles of War and also of General orders—Thomas Cane James Johnston and William Hitchcock sentenced to receive one hundred lashes each, and on consideration of Thomas Carson and George Garnick being more atrociously guilty than the others, the Court do sentence them to suffer death (two thirds concuring in opinion).
His Excellency the Commander in Chief confirms the sentences and orders Thomas Carson and George Garnick to be hung tomorrow morning eleven ôclock—Also Robert Perry now under sentence of death—The others to receive their stripes at the same time.
Joseph Brookfield having become a Witness on behalf of The United States is ordered to be released from confinement.

Fifty men from each brigade, properly officered, to attend the above executions.
